THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

ELA|NE AND VlCTOR SWANGER,
as parents and legal guardians of

B.J.S., and B.J.S.,

Plaintiffs, :

v. : 4:11-CV-894
(JUDGE MARIAN|)

WARR|OR RUN
SCHOOL D|STR|CT, et al.,

Defendants.

ORDER

AND NOW THlS 2ND DAY OF OCTOBER, 2018, upon consideration of the Motion for
Summary Judgment by Defendants Diversitied Treatment Alternatives and Alvin Weaver
(“Mental Hea|th Defendants") (Doc. 198) and all accompanying briefs and exhibits, lT lS
HEREBY ORDERED THAT:

1. The Mental Hea|th Defendants’ l\/lotion for Summary Judgment (Doc. 198) is
GRANTED lN PART AND DEN|ED lN PART:

a. Mental Hea|th Defendants’ Motion is GRANTED with respect to Plaintiffs’
Neg|igence C|aim against the Mental Hea|th Defendants (Count Vlll). Judgment is
hereby entered lN FAVOR OF DEFENDANTS Diversitied Treatment Alternatives
and Alvin Weaver and AGAlNST PLA|NTlFFS on Count Vlll.

b. Mental Hea|th Defendants’ Motion is DEN|ED with respect to Plaintiffs’ Section

1983 C|aim against the Mental Hea|th Defendants (Count lX).

 

 

2. A date and time for a telephone conference for trial-scheduling purposes will be issued by

separate order.

 

 

United States District Judge

